Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 11/18/2022, in response to the rejection of claims 1, 3-24, from the final office action, mailed on 06/20/2022, by amending claims 1, 7, 13, 16-18, 21-22, 24 and canceling claims 9, 11, is acknowledged and will be addressed below.

Claim Objections
Claims 13, 18 and 22 are objected to because of the following informalities:
(1) Due to the new limitations, claims 13, 18 and 22 include inconsistent indentations in the sentence different from other indentation. It is respectfully requested to correct the inconsistent indentations for the limitations regarding to the filter, to be matched with the indentation of Claim 1.
Appropriate correction is required.

Claim interpretation
(1) In regards to the terms “precursor”, “reaction gas”, “processing gas”, and “carrier gas” across the claim list,
The “precursor”, “reaction”, “processing”, and “carrier” define an identity of the material. The claimed subject matter is an apparatus, thus different identity or property of the material used in the claimed apparatus is an intended use of an apparatus, thus it does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Consequently, when an apparatus is capable of supplying plural materials, it will be considered meeting the limitation, regardless of what name is used for each material.

(2) In regards to the “a vaporizer configured to vaporize a liquid precursor to generate a reaction gas containing hydrogen peroxide and deliver a processing gas containing the reaction gas, a carrier gas, and a portion of the liquid precursor that has not been vaporized” of claim 1,
When the liquid precursor in the vaporizer is not fully vaporized due to a vaporization failure, a portion of the liquid precursor is naturally remained in the liquid state while vaporizing the liquid precursor, in other words, the new limitation is not the applicants’ own invention, rather it is an operational result that can be caused by mis-operation of the vaporizer.
Consequently, the limitation does not add a patentable weight to the claimed apparatus. When a prior art teaches a vaporizer vaporizing liquid, it will be considered meeting the limitation.

(3) In regards to the “control the liquid precursor flow rate controller to reduce a supply amount of the liquid precursor when it is determined that a state, in which a ratio of the gas concentration of the reaction gas to a first predetermined reference concentration value is equal to or less than a first predetermined ratio, continues for a first predetermined period of time, so as to prevent the liquid precursor from accumulating in the vaporization vessel” of Claim 1,
First, the “accumulating in the vaporization vessel” is a phenomenon generated by the state “a ratio of the gas concentration of the reaction gas to a first predetermined reference concentration value is less than a first predetermined ratio”, not by the applicants’ own invention, in other words, due to the vaporization failure, the unvaporized liquid precursor is accumulated in the vaporization vessel, see also the applicants’ paragraph [0107] of the instant application, therefore, when a prior art teaches vaporization failure issue based on the gas concentration measurement, the vaporization vessel of the prior art would have experienced the same issue of the liquid precursor accumulating in the vaporization vessel.
Second, the “so as to prevent the liquid precursor from accumulating in the vaporization vessel” is an operational result caused by applying the step of reducing a supply amount of the liquid precursor. Therefore, when a prior art teaches reducing a supply amount of the liquid precursor, the functional result “so as to prevent the liquid precursor from accumulating in the vaporization vessel” would have been obtained.

(4) In regards to the “containing hydrogen peroxide” of all the independent Claims and “wherein the liquid precursor is a hydrogen peroxide solution” of Claim 10,
As discussed in the item (1) above, the “hydrogen peroxide”, which an identity of the used material in the claimed apparatus is an intended use of the claimed apparatus. See the MPEP citations below. Therefore, when an apparatus is capable of supplying a material, it is sufficient to meet the claimed limitation.

(5) In regards to the “wherein the controller is configured to control the heater such that a temperature of the heater is 220 degrees C or lower” of Claim 12,
The “220 degrees C or lower” is an operational result caused by use of the heater, thus it is an intended use of the heater, thus it does not add a patentable weight to the apparatus. See the MPEP citations below.
Consequently, when a heater is capable of setting up to 220 degree C or more, the heater is clearly capable of setting the temperature at 220 degree C or lower, thus it is sufficient to meet the claimed limitation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) The “wherein when it is determined that the state continues for the first predetermined period of time, the controller is configured to control the carrier gas flow rate controller to reduce a supply amount of the carrier gas” of Claim 7 is not clear.
As discussed in the 112 1st paragraph above, the “reduce” is a new matter, thus it is not clear, how the metes and bound of the claim 7 should be determined.
For the purpose of examination on the merits, it will be examined as “increase” as originally disclosed.

(2) Claim 16 recites “the temperature of the heater”. There is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “a temperature of the heater”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cuvalci et al. (US 20100112215, hereafter ‘215), Chen et al. (US 20050095859, hereafter ‘859) in view of Kojima et al. (US 20020017246, hereafter ‘246), Sun et al. (US 6409839, hereafter ‘839) and Takamatsu et al. (US 20030209201, hereafter ‘201).
Regarding to Claim 1, ‘859 teaches:
Semiconductor process chamber ([0002], the claimed “A substrate processing apparatus”);
Process chamber 110 (Fig. 1, [0019], note it is commonly known that a substrate is disposed in the process chamber for the purpose of processing the substrate, the claimed “comprising: a process chamber configured to accommodate a substrate”);
The precursor 122 changes state from a solid to a gas (or vapor) in the vessel 124 by a sublimation process or the precursor 122 changes from a liquid to a gas by an evaporation process in the vessel ([0020]), and a carrier gas 127 flows through a valve 126 into the vessel 124 and mixes with the vaporized precursor 122 to form the precursor gas 131 ([0021], note it is well-known, when a vaporization failure is occurred, the liquid precursor is not fully vaporized and has remained in a liquid or mist state, thus it will be included in the delivery of the gas mixture, see also the claim interpretation above and US 20080296791, hereafter ‘791, [0008] teaching that the liquid material cannot be vaporized well, so a non-vaporized component (mist) inevitably remains, the claimed “a vaporizer configured to vaporize a liquid precursor to generate a reaction gas containing hydrogen peroxide and deliver a processing gas containing the reaction gas, a carrier gas, and a portion of the liquid precursor that has not been vaporized, the vaporizer including: a vaporization vessel in which the liquid precursor is vaporized”);
The vaporization process (i.e., sublimation or evaporation) for the precursor 122 may be initiated by any suitable well-known technique. For example, the precursor 122 may be heated to a predetermined temperature or mixed with a bubbling liquid within the vessel 124. For some embodiments, the temperature of the vessel 124 may be controlled in an effort to regulate the vaporization process ([0020], note heating or temperature control is obtained by a heater, the claimed “and a heater configured to heat the liquid precursor introduced into the vaporization vessel”);
Valve 126 controls the flow of carrier gas 127 ([0024], the claimed “a carrier gas flow rate controller configured to control a flow rate of the carrier gas supplied to the vaporizer”);
Fig. 1 shows a gas supply pipe from the vessel 124 to the process chamber 110 (the claimed “a processing gas supply pipe configured to introduce the processing gas delivered from the vaporizer into the process chamber”);
The sensor 130 may be any suitable instrument and/or technique capable of analyzing the gas and generating a signal indicative of the precursor concentration or density ([0029], the claimed “a gas concentration sensor configured to detect a gas concentration of the reaction gas contained in the processing gas delivered from the vaporizer into the processing gas supply pipe”);
The system controller 140 ([0033], the claimed “and a controller”);
At step 306, a concentration or density of the precursor 122 in a process gas 132 is measured while flowing to a process chamber 110 . For example, the system controller 140 reads the signal generated by the sensor 130 via connection 150 (Fig. 3, [0037], the claimed “configured to: acquire the gas concentration of the reaction gas detected by the gas concentration sensor”);
If the mass of the precursor delivered to the process chamber is outside the tolerance of the semiconductor process, then the process conditions are adjusted ([0041]), and the mass of the precursor delivered may become too low. In this case, the temperature of the vessel 124 is increased, assuming the precursor vaporizes without decomposing. Also, increasing the amount valve 126 is opened increases the flow rate of carrier gas 127. Therefore, the vaporization process is faster and the precursor concentration increases ([0042], note the “The mass of the precursor delivered may become too low” means concentration of the vaporized precursor is less than tolerance by the slow precursor vaporization, which is a vaporization failure, thus the liquid precursor is in a accumulated state, see also the claim interpretation above, the claimed “and control the flow rate controller to, a supply amount of, when it is determined that a state, in which a ratio of the gas concentration of the reaction gas to a first predetermined reference concentration value is equal to or less than a first predetermined ratio, continues for a first predetermined period of time, the liquid precursor from accumulating in the vaporization vessel”).

‘859 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) a vaporizer configured to vaporize a liquid precursor to generate a reaction gas containing hydrogen peroxide,
(1B) a liquid precursor flow rate controller configured to control a flow rate of the liquid precursor supplied to the vaporizer,
(1C) a gas filter connected to the processing gas supply pipe between the vaporizer and the process chamber, and including: a filter vessel into which the processing gas is introduced from the processing gas supply pipe; a filter through which the processing gas introduced into the filter vessel passes, the filter being made of fluororesin; and a filter heater configured to heat the filter vessel and the filter to heat and vaporize the portion of the liquid precursor contained in the processing gas, which is introduced into the filter vessel and passes through the filter,
(1D) control the liquid precursor flow rate controller to reduce a supply amount of the liquid precursor when it is determined that a state, in which a ratio of the gas concentration of the reaction gas to a first predetermined reference concentration value is equal to or less than a first predetermined ratio, continues for a first predetermined period of time, so as to prevent the liquid precursor from accumulating in the vaporization vessel.

First, in regards to the limitation of 1A,
‘215 is analogous art in the field of vapor deposition process (title). ‘215 teaches Examples of suitable chemical precursors 125 disposed in the interior volume 108 and/or delivered from the precursor source canister 100 include includes… hydrogen peroxide (H2O2) ([0024]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted hydrogen peroxide (H2O2), in the apparatus of ‘246, for its suitability as a precursor material in a deposition system with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07. Further emphasized again, as discussed in the claim interpretation above, the material name is an intended use of the apparatus, thus regardless of ‘215, the limitation is not patentable.

Second, in regards to the limitation of 1B,
‘246 is analogous art in the field of a processing apparatus ([0002], see the CVD system). ‘246 teaches the liquid raw material feed source 3 is connected to the vaporizer 2 via a line 11. A valve V1', a mass flow controller 18 and a valve V1 is provided on the line 11 (Fig. 1, [0030], note either the mass flow controller or the valve is capable of controlling flow rate).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that ‘859 has a proper mass flow controller (or valve) to the gas line coupled to the vaporizer of ‘859 (this reads into the limitation of 1A), for the purpose of providing any desired flow rate of the liquid precursor material into the vessel with the flow controller.

Third, in regards to the limitation of 1C,
‘839 is analogous art in the field of an apparatus for deposition (title). ‘839 teaches a heated porous filter can be provided between the vaporizer and the CVD chamber (Fig. 9, lines 59-60 of col. 3, note filter is provided in a housing, see Figs. 10-11), and A heater 92A is represented with the filter. The filter 92 should be heated to a sufficiently high temperature, typically near or at the temperature of the gas and vapor mixture as it leaves vaporization chamber 24, to prevent condensation in the filter (lines 38-43 of col. 8).

‘839 further teaches a heated gas filter 92, which is preferably a porous metal filter or a porous ceramic filter (lines 28-29 of col. 8), and the porous tubes 160 can be made, such as porous ceramic material or a porous metal, such as a sintered metal (lines 25-27 of col. 10).

‘201 is analogous art in the field of an apparatus for deposition (title and abstract). ‘201 teaches although the material for the filter is not particularly specified as far as it has an anticorrosion property, porous filters made of sintered metals, ceramics, fluororesins, etc. are usually employed as the filter ([0041], note the fluororesin has compatibility with the sintered metals and ceramics).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a filter assembly having a filter made of fluororesin and a filter heater, to the gas feed line of ‘839, for the purpose of removing particulate matter from the gas mixture flow before it is permitted to enter the process chamber.

Fourth, in regards to the undisclosed limitation of 1D,
Emphasized again, ‘859 clearly teaches If the mass of the precursor delivered to the process chamber is outside the tolerance of the semiconductor process, then the process conditions are adjusted ([0041]), and the mass of the precursor delivered may become too low. In this case, the temperature of the vessel 124 is increased, assuming the precursor vaporizes without decomposing. Also, increasing the amount valve 126 is opened increases the flow rate of carrier gas 127. Therefore, the vaporization process is faster and the precursor concentration increases ([0042]).
Summarizing the teaching, the temperature and flow rate of the carrier gas are controllable parameters to control the concentration of the precursor in the processing gas. Further, as discussed in ‘859 and/or ‘246, because the processing gas supplied into the reaction chamber is a mixture with the vaporized precursor and the carrier gas and the vaporized precursor is obtained by vaporizing the liquid precursor, and also a flow of the liquid precursor supplied into the vaporizer is controlled by a flow controller. Therefore, the flow rate of the liquid precursor is certainly a controllable parameter to control the concentration in the mixture.
Back to ‘859 again, the examiner considers the teaching of ‘859, which is the “increasing the flow rate of carrier gas” as the solution of increasing the rate of evaporation, implicitly indicates that, compared to the amount of the liquid precursor, the amount of the carrier gas is not sufficiently provided, as a result, the rate of the evaporation is too slow then the delivered mass of the precursor is too low in the mixture. In other words, the flow of the liquid precursor is too much provided than a flow amount required for ideal evaporation speed. Further, due to the slow vaporization (this is considered as “vaporization failure”), the unvaporized liquid precursor is continuously accumulated in the vaporization vessel, this also supports the amount of the liquid precursor flow becomes too much provided in the vaporization vessel than a flow amount required for ideal evaporation speed.

Consequently, when the delivered mass of the precursor delivered become too low due to the too much provided liquid precursor, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured that the system controller of ‘859 controls either to increase the carrier gas flow or decrease liquid precursor (this reads into the limitation of 1C), for the purpose of increasing the rate of evaporation.

Still furthermore, ‘859 clearly teaches If the mass of the precursor delivered to the process chamber is outside the tolerance of the semiconductor process, then the process conditions are adjusted ([0041]). Herein, the “adjust” of flow intrinsically includes either “increasing” or “decreasing”. Because the temperature, carrier gas flow, and the liquid precursor flow are adjustable parameters to control the concentration, even if ‘859 is silent about the feature, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have tried either increasing or decreasing the adjustable parameters, since it has been held that discovering an optimum parameter of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claim 3,
859 clearly teaches If the mass of the precursor delivered to the process chamber is outside the tolerance of the semiconductor process, then the process conditions are adjusted ([0041]), and the mass of the precursor delivered may become too low. In this case, the temperature of the vessel 124 is increased, assuming the precursor vaporizes without decomposing. Also, increasing the amount valve 126 is opened increases the flow rate of carrier gas 127. Therefore, the vaporization process is faster and the precursor concentration increases ([0042], note the “the mass of the precursor delivered may become too low” is caused by the vaporization of the liquid precursor is too slow, thus it is considered the vaporization failure is occurred, the claimed “wherein when it is determined that the state continues for the first predetermined period of time, the controller is configured to determine that a vaporization failure of the liquid precursor supplied into the vaporization vessel has occurred”).

Regarding to Claims 4-5,
‘859 teaches the system controller 140 may be a programmable logic controller (PLC) or a rack-mounted personal computer (PC). The system controller 140 may comprise a central processing unit (CPU), memory and interface circuitry. The CPU may be one of any form of computer processor that can be used in an industrial setting ([0033], note it is commonly-known that a computer has a display and a user controls the computer through the display, and further all the processing operations in the industrial setting is controlled by the computer controller having the CPU and memory, therefore, it is obvious that when an error is occurred, the error is recorded in the computer controller, for the purpose of performing a proper action to correct the error, the claimed “wherein when it is determined that the vaporization failure of the liquid precursor supplied into the vaporization vessel has occurred, the controller is configured to control a display device to notify a user that the vaporization failure has occurred” of Claim 4, and “wherein when it is determined that the vaporization failure of the liquid precursor supplied into the vaporization vessel has occurred, the controller is configured to control a memory device to record occurrence of the vaporization failure” of Claim 5).

Regarding to Claims 6-7,
‘859 teaches if the mass of the precursor delivered to the process chamber is outside the tolerance of the semiconductor process, then the process conditions are adjusted ([0041]), and the mass of the precursor delivered may become too low. In this case, the temperature of the vessel 124 is increased, assuming the precursor vaporizes without decomposing. Also, increasing the amount valve 126 is opened increases the flow rate of carrier gas 127. Therefore, the vaporization process is faster and the precursor concentration increases ([0042], the claimed “wherein the controller is configured to perform at least one of operations to (a) control the heater to adjust a temperature of the heater based on the acquired gas concentration of the reaction gas, and (b) control the carrier gas flow rate controller to adjust a supply amount of the carrier gas” of Claim 6, and “wherein when it is determined that the state continues for the first predetermined period of time, the controller is configured to control the carrier gas flow rate controller to increase a supply amount of the carrier gas” of Claim 7).

Regarding to Claim 8,
‘859 teaches the mass of the precursor delivered may become too high. In this case, the temperature of the vessel 124 is decreased, assuming the precursor will still vaporize at the lower temperature. Also, decreasing the amount valve 126 is opened decreases the flow rate of carrier gas 127. Therefore, the vaporization process is slower and the precursor concentration decreases ([0043], note because the “the mass of the precursor delivered may become too high” means the carrier gas is fully saturated with precursor, thus the vaporization of the liquid precursor becomes faster). 

Consequently, when the concentration of the vaporized liquid precursor delivered into the process chamber becomes higher than the tolerance, due to the fully saturation between the precursor gas flow and the carrier gas flow, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the system controller of ‘859, such that it controls to decrease the carrier gas flow or decrease liquid precursor, for the purpose of providing proper level of precursor saturation, the claimed “wherein the controller controls the liquid precursor flow rate controller to reduce the supply amount of the liquid precursor when it is determined that a state, in which a ratio of the gas concentration of the reaction gas to a second predetermined reference concentration value is equal to or larger than a second predetermined ratio, continues for a second predetermined period of time”).

Regarding to Claim 10,
As discussed in the Claim 1 rejection above, the hydrogen peroxide gas is generated by vaporizing the liquid precursor, therefore, the liquid precursor of ‘859 is a hydrogen peroxide solution (the claimed “wherein the liquid precursor is a hydrogen peroxide solution”).

Regarding to Claim 12,
‘859 intrinsically has a heater, and ‘859 further teaches the vessel and the precursor are maintained in a temperature range from about 25° C. to about 600° C., preferably in the range from about 50° C. to about 150° C ([0020], see the claim interpretation above, the claimed “wherein the controller is configured to control the heater such that a temperature of the heater is 220 degrees C or lower”).

Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 20140182515, hereafter ‘515) in view of ‘859 and Sandhu (US 20030072875, hereafter ‘875).
Regarding to Claim 13, ‘515 teaches:
Substrate processing apparatus (title, the claimed “A substrate processing apparatus”);
LMFC (Liquid Mass Flow Controller) 295c serving as a liquid flow rate controller (liquid flow rate control unit) for controlling a flow rate of liquid precursor (Fig. 3, [0060], the claimed “comprising: a liquid flow rate controller configured to enter a liquid source and output the liquid source while controlling a flow rate of the liquid source”); 
a vaporizer 270 serving as a vaporization device (vaporization unit) for generating a vaporized gas serving as a precursor gas by vaporizing a liquid precursor ([0055]), and The upstream side of the vaporizer 270 is connected with a liquid precursor supply pipe 292c for supplying a liquid precursor into the vaporizer 270, an inert gas supply pipe 292a for supplying an inert gas into the upper portion of the vaporizer 270 ([0059], note it is well-known, when a vaporization failure is occurred, the liquid precursor is not fully vaporized and has remained in a liquid or mist state, thus it will be included in the delivery of the gas mixture, see also the claim interpretation above and US 20080296791, hereafter ‘791, [0008] teaching that the liquid material cannot be vaporized well, so a non-vaporized component (mist) inevitably remains, the claimed “a vaporizer coupled to the liquid flow rate controller and configured to vaporize a liquid precursor to generate a reaction gas and deliver a processing gas containing the reaction gas, a carrier gas, and a portion of the liquid precursor that has not been vaporized”);
The mist filter 300 serves to assist in vaporization and allows a reaction gas having no droplets produced due to poor vaporization to be supplied into the processing chamber 201 ([0073]), the mist filter 300 includes a mist filter body 350 and a heater 360 which covers the mist filter body 350 ([0067]), the droplets produced due to poor vaporization or condensation are vaporized by being heated again while colliding with the heated flat plates 328 and 338 in the mist filter body 350 having a sufficient amount of heat ([0072]), and a processing chamber 201 is formed to accommodate and process wafers 200 (Fig. 1, [0037], the claimed “a gas filter coupled to, and including: a filter vessel into which the processing gas is introduced from the vaporizer; a filter through which the processing gas introduced into the filter vessel passes; and a filter heater configured to heat the filter vessel and the filter and vaporize the portion of the liquid precursor contained in the processing gas, which is introduced into the filter vessel”).

‘515 does not explicitly teach the limitations (BOLD and ITALIC letter) of:
Claim 13: (13A) a vaporizer coupled to the liquid flow rate controller and configured to vaporize a liquid precursor to generate a reaction gas containing hydrogen peroxide,
(13B) a gas densitometer coupled to the vaporizer via a pipe; a gas filter coupled to the gas densitometer, 
(13C) the filter being made of fluororesin,
(13D) and a temperature sensor configured to detect a temperature of a vaporized gas flowing in the pipe to provide information corresponding to the detected temperature to the liquid flow rate controller such that the liquid flow rate controller controls the flow rate of the liquid source flowing through the liquid flow rate controller. 

First, in regards to the limitation of 13A,
The teaching of ‘215 was discussed in the (1A) of Claim 1 rejection above, thus the 13A is rejected for substantially the same reason as the (1A) of claim 1 rejection above.

Second, in regards to the limitation of 13B,
‘859 is analogous art in the field of a processing chamber ([0001]). ‘859 teaches the sensor 130 to calculate a mass flow rate of precursor 122 being delivered to the process chamber 110 based on measured precursor densities or concentrations and measured volume flow rates of the process gas (Fig. 1, [0026]), and the sensor 130 may be any suitable instrument and/or technique capable of analyzing the gas and generating a signal indicative of the precursor concentration or density ([0029]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a sensor capable of analyzing the gas and generating a signal indicative of the precursor concentration or density, into the apparatus of ‘515, for the purpose of calculating a mass flow rate of precursor being delivered to the process chamber based on measured precursor densities or concentrations and measured volume flow rates of the process gas.

Third, in regards to the limitation of 13C,
The teaching of ‘839 and 201 was discussed in the (1C) of Claim 1 rejection above, thus the 13C is rejected for substantially the same reason as the (1C) of claim 1 rejection above.

Fourth, in regards to the limitation of 13D,
‘875 is analogous art in the field of a deposition process (abstract). ‘875 teaches if the flow monitor 118 includes the optional temperature sensor 144 and is capable of generating an output signal representing the measured temperature, this signal may be fed into the controller 146 as a third input 176. The addition of measured pressure and temperature data allows for more sophisticated processing by the controller 146. For example, the controller 146 contains predetermined data that provides the temperature and pressure conditions required to maintain a particular solid precursor in the vapor phase ([0042-0043]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a temperature sensor, into the apparatus of ‘515, for the purpose of maintaining a particular precursor in the vapor by controlling flow rate with the measured temperature.

Regarding to Claim 14,
As discussed in the claim 13 rejection above, the sensor capable of analyzing the gas and generating a signal indicative of the precursor concentration or density is added into the apparatus of ‘515 (the claimed “wherein the gas densitometer is configured to detect a gas concentration of the vaporized gas flowing in the pipe to provide information corresponding to the detected gas concentration to the liquid flow rate controller so as to control the flow rate of the liquid source”)

Regarding to Claim 15,
‘515 further teaches A pressure gauge 302 is connected to the gas supply pipe 232a between the vaporizer 270 and the valve 233a ([0058], note ‘875 also teaches the optional pressure sensor 142 and is capable of generating an output signal representing the measured pressure, this signal may be fed into the controller 146 as a second input 174, [0042], the claimed “further comprising: a pressure sensor configured to detect a pressure of the vaporized gas flowing in the pipe to provide information corresponding to the detected pressure to the liquid flow rate controller so as to control the flow rate of the liquid source”).

Regarding to Claim 16,
‘515 further teaches vaporizer 270, and heater 277 ([0065], note ‘875 also shows the controller 146 controls the vaporizer’s heater 108, based on the detected measurements from the flow monitor 118 having pressure and temperature sensors, the claimed “further comprising: a heater provided in the vaporizer to heat the liquid source in the vaporizer and configured to control a temperature of the heater based on the information corresponding to the detected temperature”).

Regarding to Claim 17,
‘515 further teaches carrier gas supplied from the inert gas supply pipe 292a into the upper vaporizing chamber 273 ([0094]), and The inert gas supply pipe 292a is provided with a MFC (Mass Flow Controller) 295a servings as a flow controller (flow rate control unit) ([0061], note ‘875 also shows the controller 146 controls the inert gas supply 152, 166 into the vaporizer, based on the detected measurements from the flow monitor 118 having pressure and temperature sensors, the claimed “further comprising: the carrier gas flow rate controller coupled to the vaporizer and configured to control a flow rate of a carrier gas flowing therethrough based on the information corresponding to the detected temperature”).

Regarding to Claim 18 and 19-21,
Claim 18 is rejected for substantially the same reason as claims 13 and 15 rejection above, and Claims 19-21 are rejected for substantially the same reason as claims 14 and 16-17 rejection above.

Regarding to Claims 22 and 23-24,
Claim 22 is rejected for substantially the same reason as claims 13-14 rejection above, and Claims 23-24 are rejected for substantially the same reason as claims 16-17 rejection above.

Response to Arguments
Applicants’ arguments filed on 11/18/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718